Exhibit 99.2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Index to Financial Statements CONSOLIDATED BALANCE SHEETS F–1 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS F–2 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS F–3 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 AND 2007 F–4 BIONEUTRAL LABORATORIES CORPORATON USA CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 ASSETS (Unaudited) (Audited) Current Assets Cash $ 112,851 $ 6,800 Marketable Securities - 7,000 Total Current Assets 112,851 13,800 Property & Equipment (Note 4) 1,475 - Patents (Note 5) 7,263,483 7,439,685 Other Assets 1,125 1,125 TOTAL ASSETS $ 7,378,934 $ 7,454,610 LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Expenses (Note 6) $ 468,114 $ 516,389 Warrant Liability (Note 8) 1,069,750 1,069,750 Related Party Payable (Note 7) 101,904 73,151 Total Current Liabilities 1,639,768 1,659,290 TOTAL LIABILITIES 1,639,768 1,659,290 Commitments & Contingencies (Note 11) Shareholders’ Equity (Note 9) Preferred Stock, Series A, $.001 par value; 800,000 shares authorized, 279,991 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 280 280 Preferred Stock, $.001 par value; 4,200,000 shares authorized, 0 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively - - Common Stock, $.001 par value; 45,000,000 shares authorized, 22,841,415 and 17,721,415 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 22,841 17,721 Shares to be Issued 584 12 Additional Paid-in Capital 75,064,322 69,887,948 Accumulated Deficit (69,348,861 ) (64,106,091 ) Other Comprehensive Loss - (4,550 ) Total Shareholders' Equity 5,739,166 5,795,320 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 7,378,934 $ 7,454,610 The Accompanying Notes Are an Integral Part of these Consolidated Financial Statements F-1 BIONEUTRAL LABORATORIES CORPORATON USA CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2008 2007 (Unaudited) (Unaudited) Revenues $ – $ – Costs of Sales – – Gross Profit – – Operating Expenses Stock Based Compensation 4,562,066 1,014,152 Depreciation and Amortization 435,735 412,334 Other Selling, General and Administrative Expenses 235,027 186,344 Total Operating Expenses 5,232,828 1,612,830 Loss From Operations (5,232,828 ) (1,612,830 ) Other Income and Expenses (9,942 ) 12,150 Net Loss Before Other Comprehensive Loss and Income Taxes (5,242,770 ) (1,600,680 ) Provision for Income Taxes - - Net Loss (5,242,770 ) (1,600,680 ) Unrealized Gain (Loss) on Marketable Securities 4,550 - Comprehensive Loss $ (5,238,220 ) $ (1,600,680 ) Basic and Diluted Net Loss Per Common Share $ (0.26 ) $ (0.10 ) Number of Common Shares Used to Compute Basic and Diluted Weighted Average 19,965,941 16,098,644 The Accompanying Notes Are an Integral Part of these Consolidated Financial Statements F-2 BIONEUTRAL LABORATORIES CORPORATON USA CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2008 2007 (Unaudited) (Unaudited) CASH USED IN OPERATING ACTIVITIES Net Loss $ (5,242,770 ) $ (1,600,680 ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Stock Based Compensation 4,562,066 1,014,152 Depreciation and Amortization 435,735 412,334 (Gain) Loss on Sale of Marketable Securities 5,752 (14,622 ) Changes in Operating Assets and Liabilities Decrease in Prepaid Expenses - 5,450 (Decrease) Increase in Accounts Payable and Accrued Expenses 211,725 (209,047 ) NET CASH USED IN OPERATING ACTIVITIES (27,492 ) (392,413 ) CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES: Expenditures for Patentable Technology and Associated Patent Costs (259,514 ) (27,989 ) Purchase of Property and Equipment (1,494 ) - Net Proceeds From Sales of Marketable Securities 5,798 14,622 NET CASH USED IN FINANCING ACTIVITIES (255,210 ) (13,367 ) CASH PROVIDED BY FINANCING ACTIVITIES: Net Proceeds From Issuance of Stock 370,000 300,000 Payment of Financing Fees (10,000 ) - Proceeds From Related Party Payables 28,753 - Proceeds From Promissory Notes - 2,556 NET CASH PROVIDED BY FINANCING ACTIVITIES 388,753 302,556 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 106,051 (103,224 ) BEGINNING CASH & CASH EQUIVALENTS 6,800 107,184 ENDING CASH & CASH EQUIVALENTS $ 112,851 $ 3,960 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid for Interest $ – $ - Cash Paid for Income Taxes $ – $ – SUPPLEMENTAL DISCLOSURE OF NONCASH INFORMATION Cancellation of Debt Upon Agreement to Issue Shares of Common Stock $ - $ 404,343 The Accompanying Notes Are an Integral Part of these Consolidated Financial Statements F-3 BIONEUTRAL LABORATORIES CORPORATON USA FOOTNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE 1 - NATURE OF BUSINESS BioNeutral Laboratories Corporation USA (the "Company") was incorporated under the laws of the State of Delaware on April 14, 2003 as BioNeutral Corporation.On April 16, 2003 the Company’s name was changed to BioNeutral Laboratories Corporation USA. The Company is a specialty chemical company attempting to commercialize a novel combinational chemistry-based technology which can neutralize harmful environmental contaminants, toxins and dangerous micro-organisms including bacteria, viruses and spores.The Company’s technology and original inventions originated in New Zealand during 2002.During 2003, the New Zealand business, BioNeutral Laboratories Limited (“BLL”) determined it would license its technology to the Company, which was an independently-owned and operated business in the United States of America.During 2004, BLL determined it would be unable to successfully complete its own business plan.BLL began discussions with the Company which led to the sale of a portion of BLL’s intellectual property portfolio to the Company.On January 29, 2009, the Company and BLL completed a transaction such that the Company held all rights to the technology, know-how and trade secrets originally held by BLL.The Company's fiscal year end is December The Company is a specialty chemical company, organized to commercialize a novel combinational chemistry-based technology which can neutralize harmful environmental contaminants, toxins and dangerous micro-organisms including bacteria, viruses and spores.Theformulations include naturaland common ingredients which are found in traditional food products.The Company combines these widely-used compounds in variousways to create unique chemical formulations. The Company’s proprietary platform technology has been proven effective in surface, water and airborne applications. The products include BioNeutralizers and
